Title: [Diary entry: 9 January 1786]
From: Washington, George
To: 

Monday 9th. Thermometer at 28 in the Morng. 38 at Noon and  at Night. Wind Southerly all day. Clear but a chilly air. Saturday, yesterday, and this day morning, the flats and Creeks were froze, but that on the former dispersed with the tide when the Winds blew. The latter remained. Sent Mr. Shaw to Alexandria to dispatch my Boat which went up yesterday and to pur⟨cha⟩se & send down a ton of Iron in ⟨it⟩ wch. was accordingly [done]. He and the Boat both, returned at Night. Rid over my ferry plantation—thence to the Mill, & thence to my Dogue run & Muddy hole Plantations before dinner—as also to the place where my Negro Carpenters were at Work and directed them to get me a stick for a heavy roller, and scantling for Plow stocks—Harrows &ca. &ca.